Title: To Thomas Jefferson from John Hartwell Cocke, 1 December 1821
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear sir
Mr Garretts Decr 1st 1821
Your not having informed me that I was appointed by the Board of Visitors at the meeting last Spring to examine the Bursars Accots Mr Garrett being under the impression you so informed him and being desirous to have his Accots passed, we have to ask the favor of you to refer to the proceedings of that meeting and give us the necessary information to enable us to proceed with proper authorityYours with highest respect & EsteemJohn. H. Cocke